Citation Nr: 1502917	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-31 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a compensable rating for bilateral hearing loss.  A notice of disagreement was filed in September 2012, a statement of the case was issued in October 2012, and a substantive appeal was received in November 2012.

The Veteran testified at a Board hearing in October 2013; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2012, the Veteran underwent an examination to assess his hearing loss.  Per a May 2012 statement from the Veteran and his testimony before the Board, his VA examination was perfunctory, lasting only a few minutes.  Significantly, he also indicated that his hearing had worsened since the examination.  T. at 2-3.  The Veteran also noted his preference that the examination be conducted at the Lincoln, Nebraska, VA Medical Center (VAMC), rather than Omaha, Nebraska VAMC.  T. at 5.  Based on the above, the Board finds that the Veteran should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  If feasible, the examination should be conducted at the Lincoln VAMC; otherwise the examination should be conducted at the Omaha VAMC, by an examiner other than the May 2012 VA examiner.  The Veteran's claims folder should be reviewed in conjunction with the examination.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner should provide an opinion concerning the impact of the Veteran's bilateral hearing loss on the Veteran's ability to work.  The examiner should provide supporting rationale for this opinion.

2.  After completion of the above, review the expanded record and readjudicate the increased rating issue.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




